DETAILED ACTION
Election/Restrictions
It is noted that Claims 11-20 are withdrawn as per the earlier restriction requirement and subsequent election.  The examiner notes that the Claim 16 status identifier still indicates an “Original” designation as opposed to a “Withdrawn” designation.  Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 10, the phrase “at least one bracket from among the pair of brackets” does not have a proper antecedent basis as presently set forth {it is noted that Claim 6 provides a basis for the pair of brackets and not Claim 5}; additionally, in line 3, the phrase “a guide to guide” is deemed unclear and confusing as presently set forth {note amendments to Claim 5} since it is not readily known if the “guide” is a new and distinct limitation, or if it is a reference back to the “a guide among the guides” as now stipulated in Claim 5.  Appropriate correction / clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-014221.  KR`221 teaches of a refrigerator (10) comprising: a main body (11); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 1), wherein the shelf unit (figs. 2-7 for instance) includes: a first shelf (52) arranged in a front portion of the storage chamber and moveable along a first direction (fig. 6) relative to the storage chamber, a second shelf (51) arranged behind the first shelf and moveable along the first 10direction relative to the storage chamber (described as movable in same direction), and a guide unit (fig. 3) arranged to guide the first shelf, which has been moved along the first direction together with the second shelf (both of the shelves can be moved linearly together by virtue of the subjacent guide (55) – note for example the coupled linear movement in similar embodiments within figs. 10-11 & figs. 13-14), wherein the first shelf is configured to be linearly moved away from the second shelf along a second direction, which is lateral relative to the storage chamber (the position is taken that the second direction, as viewed in the fig. 6 to fig. 7 sliding/rotating movement, would entail a movement in a second direction from which the first shelf is displaced from the second shelf, and can be viewed as lateral relative to the chamber depending upon the viewed orientation of the chamber from an observer), different from the first direction {the examiner notes that a second direction which is  - by way of one descriptive example).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members ((54) shown as two components – fig. 3) coupled onto either side (either side of a centerline) on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the first direction along with the first shelf and the second shelf.  Regarding Claim 3, the pair of supporting members are a pair of first supporting members (shown) and the shelf unit comprises: a plurality of second supporting members (52a, 52c) coupled onto a bottom of the first shelf to support the first shelf, and moveable in the second direction along with the first shelf (note figs. 6-7).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., [US 8,936,332].  Park teaches of a refrigerator (refrigerator) comprising: a main body (110); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 3), wherein the shelf unit (figs. 4-11 for instance) includes: a first shelf (170) arranged in a front portion of the storage chamber and moveable along a first direction (fig. 8) relative to the storage chamber, a second shelf (150) arranged behind the first shelf and moveable along the first 10direction relative to the storage chamber (fig. 8), and a guide unit (249) arranged to guide the first shelf  which has been moved along the first direction together with the second shelf, wherein the first shelf is configured to be linearly moved away from the second shelf along a second direction (as shown in figure 11, the first direction is deemed linearly to the left while the second direction is deemed linearly to the bottom and therefore deemed laterally), which is lateral relative to the storage chamber different from the first direction (again, the movement can be viewed as lateral relative to the chamber depending upon the viewed orientation of the chamber from an observer).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members (180) coupled onto either side on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the first direction along with the first shelf and the second shelf (shown).  

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive.  The examiner has reviewed and considered the remarks against the prior art references.  The examiner notes that the amendments to the claims focus on functional aspects of relative movement and do not entail further structural subject matter.  As such, the position was taken that the functional language could be reasonably viewed with the interpretation as set forth in the current Office Action.  Depending upon the viewed orientation of the device from an observer, first and second directions can be assigned with one direction being lateral to the other.  The examiner notes that if the objected to language of the dependent claims where incorporated into a combined claim, such a claim(s) would be favorably considered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
August 4, 2021

/James O Hansen/Primary Examiner, Art Unit 3637